PER CURIAM:
This court has received the order of the Supreme Court of the United States dated March 2, 1981 in the above-entitled matter *242wherein this court’s judgment is reversed, -U.S.-, 101 S.Ct. 1032, 67 L.Ed.2d 132, and this cause is remanded to us for further proceedings in conformity with the opinion of the Supreme Court.
IT IS ORDERED AND ADJUDGED that this case be remanded to the United States District Court for the Southern District of Florida for further proceedings in conformity with the opinion of this court and the entry of an appropriate judgment.